Citation Nr: 1614912	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as glaucoma, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to herbicide exposure.

3.  Entitlement to service connection for diverticulitis, claimed as a stomach disability, to include as secondary to herbicide exposure, or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.  He earned a Purple Heart and a Vietnam Service Medal with two Bronze Service Stars, in addition to other awards and decorations.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia currently holds jurisdiction over the claims.  The Board previously remanded the claims addressed on the title page of this decision in June 2011 and in May 2014.  Each of the claims Remanded in May 2014 returns to the Board, with the exception of a claim for service connection for erectile dysfunction.  Service connection for that disability was granted by a rating issued in February 2015.  The Veteran has not disagreed with any aspect of that grant of service connection.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the Atlanta RO.  The hearing transcript is associated with the claims folder.

The Veteran's claims file is wholly electronic.  The entire record, to include the electronic documents on the Virtual VA system and on the Veterans Benefits Management System (VBMS) has been reviewed in preparation for this decision.

FINDINGS OF FACT

1.  The medical evidence establishes that it is less than likely that an eye disability, to include glaucoma or cataracts, or BPH is the result of the Veteran's active service or any incident thereof, to include exposure to herbicides or other chemicals. 

2.  The medical evidence establishes that it is less than likely that a gastrointestinal disability, to include diverticulitis or a stomach disorder, is the result of the Veteran's active service or any incident thereof, to include exposure to herbicides or other chemicals, or results from the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma and BPH are not met, nor may service connection for glaucoma or BPH be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for G.I. disability, to include diverticulitis, are not met, nor may service connection for G.I. disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred glaucoma and BPH in service or as a result of an incident of active service, such as his exposure to herbicides or other chemicals.  See February 2006 application for compensation and/or pension.  The Veteran contends that he has a G.I. disability which was manifested in service or proximate to service or is the result of exposure to hazardous chemicals or to the Veteran's service-connected PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran had active service on the ground in Vietnam, and he is therefore presumed, as a matter of law, to have been exposed to herbicides.  38 U.S.C.A. § 1116.  The Veteran's statements and testimony that he was exposed to other hazardous chemicals and to dirt while in Vietnam are assumed to be accurate.

Certain diseases may be presumed service-connected if a Veteran has been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diabetes, certain types of cancer, and ischemic heart disease are included on the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  However, glaucoma, cataracts, BPH, and diverticulitis are not diseases which may be presumed related to exposure to herbicides.

Certain diseases defined by VA as "chronic" may be presumed service-connected, if the chronic disease is manifested within a specified period proximate to a Veteran's service discharge.  Generally, a disease defined as chronic may be presumed service-connected is manifested to a specified degree within one year following the Veteran's service.  However, glaucoma, cataracts, BPH, and diverticulitis are not among the diseases defined as chronic; there is no presumption of service connection applicable to a claim addressed in this appeal.

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

Service connection may also be granted for any disease diagnosed after discharge, when the evidence establishes that the disease is secondary to, that is, caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.

1.  Claims for service connection, glaucoma and BPH

The Veteran was afforded VA examination of his eyes in June 2014, and VA examination and opinion related to BPH in July 2014.

The Veteran's June 2014 eye examination diagnoses of pigmentary dispersion glaucoma of both eyes, and of cataracts, status post bilateral cataract surgery.  The VA examiner noted the Veteran's history of service in Vietnam, including exposure to Agent Orange, herbicides, gases, and dirt.  The examiner defined a cataract as opacification of the ocular lens.  The examiner stated that cataracts are most commonly due to biological aging.  The examiner stated that medical literature includes no specific evidence to suggest that exposure to Agent Orange or other herbicides predisposes an individual to develop cataracts.  The examiner concluded that it was less than likely (less than 50 percent probability) that the Veteran's cataracts were related to exposure to Agent Orange or any other chemical.  

The examiner also opined that the traditional risk factors for glaucoma were age and family history.  The examiner stated that there was no medical literature to suggest that exposure to Agent Orange or other herbicides predisposes an individual to develop glaucoma.  The examiner concluded that it was less than likely (less than a 50 percent probability) that the Veteran's glaucoma was related to exposure to Agent Orange or any other chemical.  

Regarding BPH, the Veteran reported that he had to urinate "all the time." The Veteran reported occasional symptoms of urinary frequency dating back to the 1970s.  The examiner noted that there was no documentation of pathology underlying a diagnosis of BPH in the Veteran's clinical VA records.  The examiner further noted that, when he initially sought VA treatment in 2002, he advised the providers that he had a recent normal digital rectal examination, and that laboratory testing for prostate cancer (PSA) disclosed no abnormalities.

The examiner acknowledged that the Veteran was taking Proscar (finasteride), a medication which the examiner stated may be used to treat BPH.  However, the clinical records documented that the medication was prescribed in the Veteran's case for complaints of alopecia, not complaints of urinary frequency. 

The examiner opined that BPH is not one of the medical conditions associated with chemical exposures experienced in Vietnam.  Rather, the reviewer noted, medical literature documents that BPH occurs in almost all men as they age.  The examiner further stated that the etiology of BPH was associated with hormonal factors.  The examiner concluded that, if the Veteran had BPH, that diagnosis was less than likely related to the Veteran's service.

The medical evidence and opinions establish that the Veteran did not manifest chronic glaucoma, cataracts, or BPH in service or chronically and continuously following service.  The medical evidence and opinions establish that the there is no medical literature to support the Veteran's lay belief that exposures in Vietnam to chemicals (Agent Orange) caused the claimed disabilities or accelerates a predisposition to glaucoma, cataracts, or BPH, if present.  

The medical opinions are entirely unfavorable to the Veteran's claims for service connection for eye disability, to include clock, or cataracts, and for BPH.  The opinions that the claimed disabilities are most likely related to the Veteran's age and other risk factors unrelated to the Veteran's active service provide a medical rationale reasoned explanation for the conclusions.  

The Veteran's explanation for his lay belief that an eye disability or BPH is related to his service is less persuasive than the unfavorable medical evidence and opinions.  In particular, the unfavorable opinions do not rely on the lack of an applicable presumption of service connection, but rather, disclose consideration of the facts specific to the Veteran's circumstances in service, and his post-service medical history and treatment as a whole.  

The preponderance of the most competent and most persuasive evidence is against a finding that there is a relationship between the claimed eye disabilities or BPH and the Veteran's active service.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claims for service connection for an eye disability, to include cataracts or glaucoma, and for BPH, must be denied.

2.  Claim for service connection for a stomach disability.

The Veteran contends that his service-connected PTSD caused or aggravated a gastrointestinal disability, claimed as a stomach disorder.  The Veteran described his stomach disorder symptoms as bloating and diarrhea.  The Veteran testified that these symptoms developed soon after his service, but acknowledged that diagnostic examinations were negative and that no G.I. diagnosis was assigned for many years after his service separation.

The Board acknowledges that the Veteran's VA treatment records are not complete. Nevertheless, lengthy VA records are available.  Those records do not support a finding that the Veteran complained of a chronic stomach ailment.  In particular, the examination report reflects that the Veteran had not undergone diagnostic examinations of the G.I. tract prior to the routine colonoscopy monitoring initiated in 2007, as the examiner reported that there were no comparison studies of the Veteran's abdomen available.  The examiner concluded that the Veteran's diverticulitis had its onset in about 2001.

For purposes of information only, the Board notes that diverticulitis is defined as an inflammation of small pockets formed in the wall of the colon, with inflammation occurring when those pockets fill with stagnant fecal material.  Stedman's Medical Dictionary 532 (27th  ed. 2000).  

The examiner provided an opinion that it was less than likely that a stomach disorder or G.I. disability diagnosed as diverticulitis, was caused or aggravated by service-connected PTSD.  In particular, the examiner explained that diverticulitis results from the growth of bacteria in diverticula in the colon, with the bacteria been resulting in inflammation or infection.  The examiner stated that there is no documentation in the medical literature associating diverticulitis or aggravation of diverticulitis with PTSD.

The Board acknowledges the Veteran's lay belief that his service-connected PTSD caused or aggravated diverticulitis, based on his observation that he manifested symptoms of PTSD and bloating or diarrhea before a stomach disorder or diverticulitis was diagnosed.  The Board does not question the accuracy of the Veteran's lay observation that he had anxiety and other symptoms of PTSD before he developed diverticulitis. 

However, the Veteran's lay observation of the sequence of events is not competent medical evidence to establish that the order in which the disabilities were diagnosed is of medical significance.  The VA examiner identified medical knowledge about the cause of the Veteran's diagnosed diverticulitis which explains why it is unlikely that the disability diagnosed first, a psychiatric disability, caused the diverticulitis later diagnosed. 

The preponderance of the most competent and most persuasive evidence weighs heavily against a finding that there is a causal relationship between the Veteran's service-connected PTSD and a current diagnosis of diverticulitis.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for service connection for diverticulitis must be denied.


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2006 of the criteria for entitlement to service connection, among other elements of required notice, including the Veteran's responsibilities and VA's duties for obtaining evidence.  This letter accordingly addressed all notice elements.  The Veteran provided a written response reflecting his receipt of the March 2006 notice.  The Veteran was provided with updated notice of VA's duties to him in August 2012; the Veteran again provided a written response.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's written assertions.  Records were sought from each provider for whom the Veteran provided identifying information, but, as noted above, the only evidence of the Veteran's treatment proximate to his service discharge is a March 2006 statement that A.A.E., M.D., treated the Veteran for anxiety in the 1970s.

The Veteran was afforded VA examinations specific to the three issues addressed on the title page of this decision in June 2014, July 2014, and an addendum opinion was obtained in October 2014.  These VA examinations were sufficiently thorough and adequate to provide a reasoned decision with regard to each claim on appeal.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran.

Additionally, the development conducted following the Board's 2014 remand addressed all actions and information required in the Board's 2011 and 2014 remands.  There has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Board's remand instructions entitle a claimant to substantial compliance with those instructions). 

Additionally, as noted in the Introduction, the Veteran testified at a hearing before the Board conducted by the undersigned via LJ in 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the causation of the disabilities at issue.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The appeals for service connection for an eye disability, BPH, and a stomach disorder, to include diverticulitis, are denied.  



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


